The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The one or more cavities of claim 1;
the sensor associated with the BOP of claim 1;
the lowest cavity of the one or more cavities of claim 2
the sensor positioned proximate a lowest cavity of the one or more cavities of claim 2;
the one or more cavities of claim 18;
a sensor associated with the BOP of claim 18;
the lowest cavity of the one or more cavities of claim 20;
the sensor positioned proximate a lowest cavity of the one or more cavities of claim 20.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below.
The following analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-7 and 18-20 are directed to an apparatus.
Claims 8-17 are directed to a method.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
receiving sensor information corresponding to pressure within the one or more cavities,
determine, from the sensor information, a cycle set including at least one or more cycles for the BOP;
process, via a fracture mechanics model, the cycle set;
determine a component feature for at least one component of the respective associated components, based at least in part on the processing; and
determine, based at least in part on the component feature, a predictive life for the at least one component.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 1 therefore recites abstract ideas. Claims 2 and 4 recite all of the limitations of claim 1, and therefore also recite abstract ideas.
Claim 3 recites:
determine a starting pressure for a first cycle;
determine a maximum pressure for the first cycle;
determine a difference between the maximum pressure and the starting pressure exceeds a threshold.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 3 therefore recites abstract ideas.
Claim 5 recites:
determine a starting pressure for a first cycle;
determine a maximum pressure for the first cycle;
determine a difference between the maximum pressure and the starting pressure exceeds a threshold.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 5 therefore recites abstract ideas.
Claim 6 recites:
determine a starting pressure for a first cycle;
determine a maximum pressure for the first cycle;
determine a difference between the maximum pressure and the starting pressure exceeds a threshold.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 6 therefore recites abstract ideas.
Claim 7 recites:
determine a starting pressure for a first cycle;
determine a maximum pressure for the first cycle;
determine a difference between the maximum pressure and the starting pressure is below a threshold; and
discard the first cycle.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 7 therefore recites abstract ideas.
Claim 8 recites:
determining, from sensor data, one or more cycles;
determining, from at least the one or more cycles, a component feature, the component feature corresponding to a failure mechanic of the pressure containing component;
determining the component feature is below a threshold;
generating one or more supplementary cycles;
determining, from the one or more cycles and the one or more supplementary cycles, the component feature;
determining the component feature exceeds the threshold; and
determining, based at least in part on the one or more supplementary cycles, a predictive life for the pressure containing component.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper.
Claim 8 therefore recites abstract ideas.
Claim 9 recites:
generating, based at least in part on the one or more cycles, one or more additional cycles, wherein the one or more additional cycles are based, at least in part, on a quantity of the one or more cycles.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper.
Claim 9 therefore recites abstract ideas.
Claim 10 recites:
determining, based at least in part on historical data, a number of cycles over a period of time; and
determining, based at least in part on the supplementary cycles, a remaining life for the pressure containing component.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper.
Claim 10 therefore recites abstract ideas.
Claim 11 recites:
responsive to the predictive life, updating a maintenance period for the pressure containing component.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper.
Claim 11 therefore recites abstract ideas.
Claim 12 recites:
wherein the sensor data is streaming data acquired from a blowout preventer (BOP).
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper.
Claim 12 therefore recites abstract ideas.
Claim 13 recites:
selecting, based at least in part on one or more properties of the pressure containing component, a fracture mechanic model.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper.
Claim 13 therefore recites abstract ideas.
Claim 14 recites:
determining a starting pressure for a first cycle;
determining a maximum pressure for the first cycle;
determining a difference between the maximum pressure and the starting pressure exceeds a cycle threshold.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper.
Claim 14 therefore recites abstract ideas.
Claim 15 recites:
determining a starting pressure for a first cycle;
determining a maximum pressure for the first cycle;
determining a difference between the maximum pressure and the starting pressure is below a cycle threshold; and
discarding the first cycle.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper.
Claim 15 therefore recites abstract ideas.
Claim 16 recites:
wherein the one or more supplementary cycles are based, at least in part, on historical data for the pressure containing component.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper.
Claim 16 therefore recites abstract ideas.
Claim 17 recites:
wherein a pressure corresponding to the one or more supplementary cycles is a test pressure.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper.
Claim 17 therefore recites abstract ideas.
Claim 18 recites:
determine, based at least in part on sensor information corresponding to one or more cycles for the BOP, a predictive life for at least one of the respective associated components, the predictive life being based, at least in part, on a fracture mechanics model processing the sensor information and historical information to determine a difference between a current state of the at least one respective associated component and a failure state.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 18 therefore recites abstract ideas. Claims 19 and 20 recite all of the limitations of claim 18, and therefore also recite abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claims 1, 3, and 5-7 recite the additional elements of:
a blowout preventer (BOP) having one or more cavities with respective associated components, wherein a cavity of the one or more cavities are exposed to a pressure responsive to activation of at least a portion of the BOP;
a sensor associated with the BOP;
a control system associated with the BOP, the control system receiving sensor information corresponding to pressure within the one or more cavities, the control system including a processor and a memory, the memory storing instructions that, when executed by the processor, cause the processor to perform processor functions of processing.
The control system is recited at a high level of generality, i.e., as a computer performing generic functions of processing and storing data. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The additional elements of the BOP and sensor merely represent the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g). Additionally, the BOP and sensor are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h).
Whether viewed separately or in combination, the additional elements of claims 1, 3, and 5-7 fail to integrate the recited judicial exception into a practical application, and claims 1, 3, and 5-7 are therefore directed to the judicial exception of abstract ideas.
Claim 2 recites the additional elements of:
wherein the sensor is positioned proximate a lowest cavity of the one or more cavities.
The additional elements of the BOP and sensor merely represent the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g). Additionally, the BOP and sensor are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h).
Whether viewed separately or in combination, the additional elements of claim 2 fail to integrate the recited judicial exception into a practical application, and claim 2 is therefore directed to the judicial exception of abstract ideas.
Claim 4 recites the additional elements of:
a communication system coupled to the sensor, the communication system transmitting the sensor information in real or near-real time.
The communication system represents a standard computer function, and is recited at a high level of generality, i.e., as a computer performing generic functions of processing and storing data. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
Whether viewed separately or in combination, the additional elements of claim 4 fail to integrate the recited judicial exception into a practical application, and claim 4 is therefore directed to the judicial exception of abstract ideas.
Claims 8-17 do not recite any additional elements.
Because claims 8-17 recite only abstract ideas, claims 8-17 are directed to the judicial exception of abstract ideas.
Claim 18 recites the additional elements of:
a blowout preventer (BOP) having one or more cavities with respective associated components, wherein a cavity of the one or more cavities are exposed to a pressure responsive to activation of at least a portion of the BOP;
a sensor associated with the BOP;
a control system.
The control system is recited at a high level of generality, i.e., as a computer performing generic functions of processing and storing data. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The additional elements of the BOP and sensor merely represent the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g). Additionally, the BOP and sensor are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h).
Whether viewed separately or in combination, the additional elements of claim 18 fail to integrate the recited judicial exception into a practical application, and claim 18 is therefore directed to the judicial exception of abstract ideas.
Claim 19 recites the additional elements of:
a communication system to transmit, in real or near-real time, the sensor information.
The communication system represents a standard computer function, and is recited at a high level of generality, i.e., as a computer performing generic functions of processing and storing data. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
Whether viewed separately or in combination, the additional elements of claim 19 fail to integrate the recited judicial exception into a practical application, and claim 19 is therefore directed to the judicial exception of abstract ideas.
Claim 20 recites the additional elements of:
wherein the sensor is positioned proximate a lowest cavity of the one or more cavities.
The additional elements of the BOP and sensor merely represent the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g). Additionally, the BOP and sensor are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h).
Whether viewed separately or in combination, the additional elements of claim 20 fail to integrate the recited judicial exception into a practical application, and claim 20 is therefore directed to the judicial exception of abstract ideas.
Step 2B
Step 2B of the 2019 PEG asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claims 1, 3, and 5-7, the BOP and sensor represent the insignificant extra-solution activity data gathering necessary to perform the abstract ideas and are recited at a high level of generality, and therefore fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(g). Additionally, the BOP and sensor are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h).
As discussed with respect to Step 2A Prong Two, the additional element of the control system amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Whether considered alone or in combination, the additional elements of claims 1, 3 and 5-7 fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, and claims 1, 3 and 5-7 are therefore ineligible.
Regarding claim 2, the BOP and sensor represent the insignificant extra-solution activity data gathering necessary to perform the abstract ideas and are recited at a high level of generality, and therefore fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(g). Additionally, the BOP and sensor are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h).
Whether considered alone or in combination, the additional elements of claim 2 fail to provide an inventive concept that makes the claim amount to significantly more than the abstract ideas, and claim 2 is therefore ineligible.
Regarding claim 4, as discussed with respect to Step 2A Prong Two, the additional element of the control system amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Whether considered alone or in combination, the additional elements of claim 4 fail to provide an inventive concept that makes the claim amount to significantly more than the abstract ideas, and claim 4 is therefore ineligible.
Regarding claims 8-17, the claims do not recite any additional elements. Therefore, the claims fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, and claims 8-17 are ineligible.
Regarding claim 18, the BOP and sensor represent the insignificant extra-solution activity data gathering necessary to perform the abstract ideas and are recited at a high level of generality, and therefore fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(g). Additionally, the BOP and sensor are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h).
As discussed with respect to Step 2A Prong Two, the additional element of the control system amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Whether considered alone or in combination, the additional elements of claim 18 fail to provide an inventive concept that makes the claim amount to significantly more than the abstract ideas, and claim 18 is therefore ineligible.
Regarding claim 19, as discussed with respect to Step 2A Prong Two, the additional element of the control system amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Whether considered alone or in combination, the additional elements of claim 19 fail to provide an inventive concept that makes the claim amount to significantly more than the abstract ideas, and claim 19 is therefore ineligible.
Regarding claim 20, the BOP and sensor represent the insignificant extra-solution activity data gathering necessary to perform the abstract ideas and are recited at a high level of generality, and therefore fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(g). Additionally, the BOP and sensor are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h).
Whether considered alone or in combination, the additional elements of claim 20 fail to provide an inventive concept that makes the claim amount to significantly more than the abstract ideas, and claim 20 is therefore ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al., US 2018/0142543 A1 (hereinafter Gupta).
Regarding claim 1, Gupta teaches a system for determining a predictive life of a pressure containing component, comprising:
a blowout preventer (BOP) having one or more cavities with respective associated components, wherein a cavity of the one or more cavities are exposed to a pressure responsive to activation of at least a portion of the BOP (BOP 16, Fig. 1);
a sensor associated with the BOP (48, Fig. 1);
a control system associated with the BOP, the control system receiving sensor information corresponding to pressure within the one or more cavities, the control system including a processor and a memory (40, Fig. 1), the memory storing instructions that, when executed by the processor, cause the processor to:
determine, from the sensor information, a cycle set including at least one or more cycles for the BOP; process, via a fracture mechanics model, the cycle set; determine a component feature for at least one component of the respective associated components, based at least in part on the processing; and determine, based at least in part on the component feature, a predictive life for the at least one component (control pressure test cycles, read pressure sensor data, apply predictive model, estimate remaining useful life, and predict maintenance, ¶¶0020-0021).
Regarding claim 2, Gupta teaches the invention of claim 1, as set forth in the rejection of clam 1 above. Gupta also teaches wherein the sensor is positioned proximate a lowest cavity of the one or more cavities (one of 48 positioned lowly on BOP stack 16, Fig. 1).
Regarding claim 3, Gupta teaches the invention of claim 1, as set forth in the rejection of clam 1 above. Gupta also teaches wherein the memory stores instructions that, when executed by the processor, further cause the processor to: determine a starting pressure for a first cycle; determine a maximum pressure for the first cycle; determine a difference between the maximum pressure and the starting pressure exceeds a threshold (control pressure test cycles, read pressure sensor data, apply predictive model, estimate remaining useful life, and predict maintenance, ¶¶0020-0021).
Regarding claim 4, Gupta teaches the invention of claim 1, as set forth in the rejection of clam 1 above. Gupta also teaches a communication system coupled to the sensor, the communication system transmitting the sensor information in real or near-real time (sensor 48 communicates with 40, Fig. 2).
Regarding claim 5, Gupta teaches the invention of claim 1, as set forth in the rejection of clam 1 above. Gupta also teaches wherein the memory stores instructions that, when executed by the processor, further cause the processor to: determine a number of remaining cycles; determine, based at least in part on historical data, a number of cycles over a period of time; and determine, based at least in part on the predictive life, a maintenance period (control pressure test cycles, read pressure sensor data, apply predictive model, estimate remaining useful life, and predict maintenance, ¶¶0020-0021).
Regarding claim 6, Gupta teaches the invention of claim 1, as set forth in the rejection of clam 1 above. Gupta also teaches wherein the memory stores instructions that, when executed by the processor, further cause the processor to: simulate additional cycles for the BOP; and incorporate the additional cycles into the cycle set (control pressure test cycles, read pressure sensor data, apply predictive model, estimate remaining useful life, and predict maintenance, ¶¶0020-0021).
Regarding claim 7, Gupta teaches the invention of claim 1, as set forth in the rejection of clam 1 above. Gupta also teaches wherein the memory stores instructions that, when executed by the processor, further cause the processor to: determine a starting pressure for a first cycle; determine a maximum pressure for the first cycle; determine a difference between the maximum pressure and the starting pressure is below a threshold; and discard the first cycle (control pressure test cycles, read pressure sensor data, apply predictive model, estimate remaining useful life, and predict maintenance, ¶¶0020-0021).
Regarding claim 8, Gupta teaches a method for determining a predictive life of a pressure containing component, comprising: determining, from sensor data, one or more cycles; determining, from at least the one or more cycles, a component feature, the component feature corresponding to a failure mechanic of the pressure containing component; determining the component feature is below a threshold; generating one or more supplementary cycles; determining, from the one or more cycles and the one or more supplementary cycles, the component feature; determining the component feature exceeds the threshold; and determining, based at least in part on the one or more supplementary cycles, a predictive life for the pressure containing component (control pressure test cycles, read pressure sensor data, apply predictive model, estimate remaining useful life, and predict maintenance, ¶¶0020-0021).
Regarding claim 9, Gupta teaches the invention of claim 8, as set forth in the rejection of clam 8 above. Gupta also teaches generating, based at least in part on the one or more cycles, one or more additional cycles, wherein the one or more additional cycles are based, at least in part, on a quantity of the one or more cycles (control pressure test cycles, read pressure sensor data, apply predictive model, estimate remaining useful life, and predict maintenance, ¶¶0020-0021).
Regarding claim 10, Gupta teaches the invention of claim 8, as set forth in the rejection of clam 8 above. Gupta also teaches determining, based at least in part on historical data, a number of cycles over a period of time; and determining, based at least in part on the supplementary cycles, a remaining life for the pressure containing component (control pressure test cycles, read pressure sensor data, apply predictive model, estimate remaining useful life, and predict maintenance, ¶¶0020-0021).
Regarding claim 11, Gupta teaches the invention of claim 8, as set forth in the rejection of clam 8 above. Gupta also teaches responsive to the predictive life, updating a maintenance period for the pressure containing component (control pressure test cycles, read pressure sensor data, apply predictive model, estimate remaining useful life, and predict maintenance, ¶¶0020-0021).
Regarding claim 12, Gupta teaches the invention of claim 8, as set forth in the rejection of clam 8 above. Gupta also teaches wherein the sensor data is streaming data acquired from a blowout preventer (BOP) (16, Fig. 1).
Regarding claim 13, Gupta teaches the invention of claim 8, as set forth in the rejection of clam 8 above. Gupta also teaches selecting, based at least in part on one or more properties of the pressure containing component, a fracture mechanic model (control pressure test cycles, read pressure sensor data, apply predictive model, estimate remaining useful life, and predict maintenance, ¶¶0020-0021).
Regarding claim 14, Gupta teaches the invention of claim 8, as set forth in the rejection of clam 8 above. Gupta also teaches determining a starting pressure for a first cycle; determining a maximum pressure for the first cycle; determining a difference between the maximum pressure and the starting pressure exceeds a cycle threshold (control pressure test cycles, read pressure sensor data, apply predictive model, estimate remaining useful life, and predict maintenance, ¶¶0020-0021).
Regarding claim 15, Gupta teaches the invention of claim 8, as set forth in the rejection of clam 8 above. Gupta also teaches determining a starting pressure for a first cycle; determining a maximum pressure for the first cycle; determining a difference between the maximum pressure and the starting pressure is below a cycle threshold; and discarding the first cycle (control pressure test cycles, read pressure sensor data, apply predictive model, estimate remaining useful life, and predict maintenance, ¶¶0020-0021).
Regarding claim 16, Gupta teaches the invention of claim 8, as set forth in the rejection of clam 8 above. Gupta also teaches wherein the one or more supplementary cycles are based, at least in part, on historical data for the pressure containing component (control pressure test cycles, read pressure sensor data, apply predictive model, estimate remaining useful life, and predict maintenance, ¶¶0020-0021).
Regarding claim 17, Gupta teaches the invention of claim 8, as set forth in the rejection of clam 8 above. Gupta also teaches wherein a pressure corresponding to the one or more supplementary cycles is a test pressure (control pressure test cycles, read pressure sensor data, apply predictive model, estimate remaining useful life, and predict maintenance, ¶¶0020-0021).
Regarding claim 18, Gupta teaches a system for determining a predictive life of a pressure containing component, comprising:
a blowout preventer (BOP) having one or more cavities with respective associated components, wherein a cavity of the one or more cavities are exposed to a pressure responsive to activation of at least a portion of the BOP (BOP 16, Fig. 1);
a sensor associated with the BOP (48, Fig. 1);
a control system (40, Fig. 1) configured to determine, based at least in part on sensor information corresponding to one or more cycles for the BOP, a predictive life for at least one of the respective associated components, the predictive life being based, at least in part, on a fracture mechanics model processing the sensor information and historical information to determine a difference between a current state of the at least one respective associated component and a failure state (control pressure test cycles, read pressure sensor data, apply predictive model, estimate remaining useful life, and predict maintenance, ¶¶0020-0021).
Regarding claim 19, Gupta teaches the invention of claim 18, as set forth in the rejection of clam 18 above. Gupta also teaches a communication system to transmit, in real or near-real time, the sensor information (48 communicates with 40, Fig. 2).
Regarding claim 20, Gupta teaches the invention of claim 18, as set forth in the rejection of clam 18 above. Gupta also teaches wherein the sensor is positioned proximate a lowest cavity of the one or more cavities (one of 48 positioned lowly on BOP stack 16, Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amsellem et al., US 2019/0271225A1, discloses that the service life of a packer element, an annular BOP, is estimated using one pressure sensor below the elastomer seal or two pressure sensors positioned above and below the elastomer seal. The pressure variations below the elastomer are monitored versus piston position and used to detect elastomer wear with time/pressure cycles. The pressure variations above the elastomer can be used to detect potential leakage, as well as leak characteristics such as leaking rate or leak geometry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
05 November 2022
/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853